
	

113 HR 1345 IH: Catastrophic Wildfire Prevention Act of 2013
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1345
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Mr. Gosar (for
			 himself, Mr. Matheson,
			 Mr. Amodei,
			 Mrs. Lummis,
			 Mr. Pearce,
			 Mr. Walden,
			 Mr. Schweikert,
			 Mr. Cramer,
			 Mr. Franks of Arizona,
			 Mrs. Kirkpatrick,
			 Mr. McClintock,
			 Mr. Salmon,
			 Mr. Conaway, and
			 Mr. Stewart) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To address the forest health, public safety, and wildlife
		  habitat threat presented by the risk of wildfire, including catastrophic
		  wildfire, on National Forest System lands and public lands managed by the
		  Bureau of Land Management by requiring the Secretary of Agriculture and the
		  Secretary of the Interior to expedite forest management projects relating to
		  hazardous fuels reduction, forest health, and economic development, and for
		  other purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Catastrophic Wildfire
			 Prevention Act of 2013.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Purposes.
					Title I—Reauthorizing and expanding authorities used for
				hazardous fuels reduction, forest health, forest restoration, and watershed
				restoration.
					Sec. 101. Stewardship end result contracting
				authority.
					Sec. 102. Forest Service and Bureau of Land Management
				good-neighbor cooperation.
					Sec. 103. Clarification of Flame Wildfire Suppression Reserve
				Fund authority.
					Title II—Expedited process for the implementation of wildfire
				prevention projects near at-risk communities.
					Sec. 201. Definitions.
					Sec. 202. Eligible wildfire prevention projects.
					Sec. 203. Environmental analysis.
					Sec. 204. Administrative and judicial review.
				
			2.PurposesThe purposes of this Act are as
			 follows:
			(1)Provide the Secretary of Agriculture and
			 the Secretary of the Interior the tools to reduce the potential for
			 wildfires.
			(2)Expedite wildfire
			 prevention projects to reduce the chances of wildfire on certain high-risk
			 Federal lands.
			(3)Reduce threats to
			 endangered species from wildfires.
			IReauthorizing and
			 expanding authorities used for hazardous fuels reduction, forest health, forest
			 restoration, and watershed restoration.
			101.Stewardship end
			 result contracting authority
				(a)Extension of
			 authoritySubsection (a) of
			 section 347 of the Department of the Interior and Related Agencies
			 Appropriations Act, 1999 (as contained in section 101(e) of division A of
			 Public Law 105–277; 16 U.S.C. 2104 note), as most recently amended by section
			 323 of Public Law 108–7 (117 Stat. 275), is amended by striking Until
			 September 30, 2013 and inserting Until September 30,
			 2023.
				(b)Contract
			 durationSubsection (c)(2) of such section is amended by striking
			 10 years and inserting 20 years.
				(c)Cancellation or
			 termination costsSubsection
			 (c) of such section is amended by adding at the end the following new
			 paragraph:
					
						(6)Cancellation or
				termination costs
							(A)In
				generalNotwithstanding
				section 3903 of title 41, United States Code, the Secretary of Agriculture and
				the Secretary of the Interior are not required to obligate funds to cover the
				cost of cancelling or terminating a multiyear stewardship contract or agreement
				until such contract or agreement is cancelled or terminated.
							(B)Funding
				sourcesThe costs of
				cancelling or terminating of a multiyear stewardship contract or agreement may
				be paid from—
								(i)appropriations originally made available
				for the performance of the contract or agreement;
								(ii)appropriations currently available for
				procurement of the type of service concerned, and not otherwise obligated;
				or
								(iii)funds appropriated for payments for that
				performance or procurement.
								(C)Anti-Deficiency
				Act violationsIn a case in
				which payment or obligation of funds under this paragraph would constitute a
				violation of section 1341 of title 31, United States Code (commonly known as
				the Anti-Deficiency Act), the Secretary may—
								(i)seek a supplemental appropriation;
				or
								(ii)request funds from the permanent judgment
				appropriation established pursuant to section 1304 of such
				title.
								.
				(d)Payments to
			 countiesSubsection (d) of
			 such section is amended by adding at the end the following new
			 paragraph:
					
						(4)Payments to
				counties25 percent of timber
				sale receipts from a contract or agreement entered into under the authority of
				this section and after the date of the enactment of this paragraph shall be
				paid to the county within whose boundaries the receipts are derived. Payments
				to a county made under this paragraph shall be in addition to the amounts
				received under chapter 69 of title 31, United States Code (Payment in Lieu of
				Taxes; 31 U.S.C. 6901 et
				seq.).
						.
				102.Forest Service
			 and Bureau of Land Management good-neighbor cooperation
				(a)DefinitionsIn this section:
					(1)Eligible
			 StateThe term eligible
			 State means a State that contains National Forest System land or Bureau
			 of Land Management land.
					(2)Federal
			 landThe term Federal
			 land means—
						(A)land of the
			 National Forest System (as defined in section 11(a) of the Forest and Rangeland
			 Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a))); or
						(B)public lands (as
			 defined in section 103 of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1702)).
						(3)Secretary
			 concernedThe term
			 Secretary concerned means—
						(A)the Secretary of
			 Agriculture, in the case of National Forest System land; and
						(B)the Secretary of
			 the Interior, in the case of public lands administered by the Secretary of
			 Interior through the Bureau of Land Management.
						(4)State
			 ForesterThe term State Forester means the head of a
			 State agency with jurisdiction over State forestry programs in an eligible
			 State.
					(b)Cooperative
			 agreements and contracts
					(1)In
			 generalThe Secretary concerned may enter into a cooperative
			 agreement or contract (including a sole source contract) with a State Forester
			 to authorize the State Forester to provide the forest, rangeland, and watershed
			 restoration and protection services described in paragraph (2) on Federal lands
			 administered by the Secretary concerned, in the eligible State.
					(2)Authorized
			 servicesThe forest, rangeland, and watershed restoration and
			 protection services referred to in paragraph (1) include the conduct of—
						(A)activities to
			 treat insect infected trees;
						(B)activities to
			 reduce hazardous fuels; or
						(C)any other
			 activities determined by the Secretary concerned to appropriate to restore or
			 improve forest, rangeland, and watershed health, including fish and wildlife
			 habitat.
						(3)State as
			 agentExcept as provided in paragraph (6), a cooperative
			 agreement or contract entered into under paragraph (1) may authorize the State
			 Forester to serve as the agent for the Secretary concerned in providing the
			 restoration and protection services authorized under that paragraph.
					(4)SubcontractsIn
			 accordance with applicable contract procedures for the eligible State, a State
			 Forester may enter into subcontracts to provide the restoration and protection
			 services authorized under a cooperative agreement or contract entered into
			 under paragraph (1).
					(5)Timber
			 salesSubsections (d) and (g) of section 14 of the National
			 Forest Management Act of 1976 (16 U.S.C. 472a) shall not apply to services
			 performed under a cooperative agreement or contract entered into under
			 paragraph (1).
					(6)Retention of
			 NEPA responsibilitiesAny decision required to be made under the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect
			 to any restoration and protection services to be provided under this section by
			 a State Forester on Federal land, shall not be delegated to a State Forester or
			 any other officer or employee of the eligible State.
					(c)Applicable
			 lawThe restoration and protection services to be provided under
			 this section shall be carried out on a project-to-project basis under existing
			 applicable authorities of the Forest Service and the Bureau of Land
			 Management.
				(d)Termination of
			 effectivenessThe authority of the Secretary concerned to enter
			 into cooperative agreements and contracts under this Act terminates on
			 September 30, 2023.
				(e)Duration of
			 contractsA cooperative agreement or contract entered into under
			 this Act shall not extend beyond 20 years.
				103.Clarification
			 of Flame Wildfire Suppression Reserve Fund authority
				(a)ClarificationSection 502(c) of the Federal Land
			 Assistance, Management, and Enhancement Act of 2009 (43 U.S.C. 1748a(c)) is
			 amended by inserting and burn area responses, including flood
			 prevention, after events.
				IIExpedited process
			 for the implementation of wildfire prevention projects near at-risk
			 communities.
			201.DefinitionsIn this title:
				(1)At-risk
			 communityThe term at-risk community has the meaning
			 given that term in section 101 of the Healthy Forests Restoration Act of 2003
			 (16 U.S.C. 6511).
				(2)At-risk
			 forestThe term at-risk forest means—
					(A)Federal land in
			 condition class II or III, as those classes were developed by the Forest
			 Service Rocky Mountain Research Station in the general technical report titled
			 Development of Coarse-Scale Spatial Data for Wildland Fire and Fuel
			 Management (RMRS–87) and dated April 2000 or any subsequent revision of
			 the report; or
					(B)Federal land where
			 there exists a high risk of losing an at-risk community, key ecosystem, water
			 supply, wildlife, or wildlife habitat to wildfire, including catastrophic
			 wildfire and post-fire disturbances, as designated by the Secretary
			 concerned.
					(3)Federal
			 land
					(A)Covered
			 landThe term Federal land means—
						(i)land
			 of the National Forest System (as defined in section 11(a) of the Forest and
			 Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)));
			 or
						(ii)public lands (as
			 defined in section 103 of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1702)).
						(B)Excluded
			 landThe term does not include land in which the removal of
			 vegetation is specifically prohibited by Federal law unless the land is in an
			 inventoried roadless area or Wilderness Study Areas (WSAs).
					(4)Secretary
			 concernedThe term Secretary concerned means—
					(A)the Secretary of
			 Agriculture, in the case of National Forest System land; and
					(B)the Secretary of
			 the Interior, in the case of public lands administered by the Secretary of
			 Interior through the Bureau of Land Management.
					(5)Threatened and
			 endangered species habitatThe term threatened and endangered species
			 habitat means Federal land where natural fire regimes are identified as being
			 important for, or unnatural wildfire is identified as a threat to, an
			 endangered species, a threatened species, or habitat of an endangered species
			 or threatened species.
				(6)Eligible
			 wildfire prevention projectThe term eligible wildfire prevention
			 project means the measures and methods developed for a project to be
			 carried out on Federal land or on threatened and endangered species habitat by
			 the Secretary concerned for hazardous fuels reduction, forest health, forest
			 restoration, watershed restoration, or threatened and endangered species
			 habitat protection using ecological restoration principles consistent with the
			 forest type where such project will occur.
				202.Eligible
			 wildfire prevention projects
				(a)ImplementationAs soon as practicable after the date of
			 the enactment of this Act, the Secretary concerned shall implement eligible
			 wildfire prevention projects in at-risk forests and on threatened and
			 endangered species habitat in a manner that focuses on surface, ladder, and
			 canopy fuels reduction activities using ecological restoration principles
			 consistent with the forest type in the location where such project will
			 occur.
				(b)Project
			 elements
					(1)Threatened and
			 endangered species habitatWildfire prevention projects carried out on
			 threatened and endangered species habitat shall be carried out to provide
			 enhanced protection from wildfire, including unnatural wildfire, for the
			 endangered species, threatened species, or habitat of the endangered species or
			 threatened species.
					(2)At-risk
			 forestsIn the case of an
			 eligible wildfire prevention project carried out in an at-risk forest, the
			 project shall be carried out to move Federal land in condition class II or III
			 toward condition class I, using ecological restoration principles consistent
			 with the forest type in the location where such project will occur.
					(c)Authorized
			 practices
					(1)In
			 generalAn eligible wildfire
			 prevention project may include livestock grazing and timber harvest projects
			 carried out for the purposes of hazardous fuels reduction, forest health,
			 forest restoration, watershed restoration, or threatened and endangered species
			 habitat protection or improvement, if the management action is consistent with
			 achieving long-term ecological restoration of the forest type in the location
			 where such project will occur.
					(2)GrazingDomestic livestock grazing may be used in
			 an eligible wildfire prevention project to reduce surface fuel loads and to
			 recover burned areas. Utilization standards shall not apply when domestic
			 livestock grazing is used in an eligible wildfire prevention project.
					(3)Timber
			 harvesting and thinningTimber harvesting and thinning, where the
			 ecological restoration principles are consistent with the forest type in the
			 location where such project will occur, may be used in an eligible wildfire
			 prevention project to reduce ladder and canopy fuel loads to prevent unnatural
			 fire.
					(d)Relation to land
			 and resource management plans and land use planNothing in this section requires the
			 Secretary concerned, as a condition of conducting an eligible wildfire
			 prevention project, to revise or amend the land and resource management plan
			 applicable to the National Forest System lands or the land use plan applicable
			 to the public lands on which the project will be conducted.
				203.Environmental
			 analysis
				(a)Analysis of
			 proposed action and no action alternative
					(1)Environmental
			 assessment or environmental impact statement requiredFor each proposed eligible wildfire
			 prevention project, the Secretary concerned shall—
						(A)study, develop, and describe the proposed
			 action and the no action alternative; and
						(B)prepare an
			 environmental assessment or an environmental impact statement pursuant to
			 section 102(2) of the National Environmental Policy Act of 1969 (42 U.S.C.
			 4332(2)).
						(2)No requirement
			 for alternative action studyExcept as provided in subsection
			 (b), the Secretary concerned is not required to study, develop, or describe any
			 alternative actions, other than the no action alternative, to the proposed
			 agency action.
					(3)Deadlines for
			 completion
						(A)Environmental
			 assessment deadlineAn
			 environmental assessment prepared for a proposed eligible wildfire prevention
			 project shall be completed within 60 days of the commencement of preparation of
			 the assessment.
						(B)Environmental
			 impact statement deadlineAn
			 environmental impact statement prepared for a proposed eligible wildfire
			 prevention project shall be completed within 90 days of the commencement of
			 preparation of the environmental impact statement.
						(C)Effect of
			 failure to meet deadlineThe
			 proposed eligible wildfire prevention project shall be deemed compliant with
			 all requirements of the National Environmental Policy Act of 1969 if the
			 Secretary concerned fails to meet the specified deadline.
						(4)Environmental
			 analysis durationThe
			 environmental assessment of an authorized practice utilized in an eligible
			 wildfire prevention project shall be deemed sufficient for a minimum of—
						(A)10 years in the case of a livestock grazing
			 project; or
						(B)20 years in the case of a timber harvest
			 project.
						(b)Categorical
			 exclusionIf an eligible
			 wildfire prevention project, located in a at-risk area, involves the removal of
			 insect-infected trees or other hazardous fuels within 500 feet of utility or
			 communications infrastructure, campgrounds, roadsides, heritage sites,
			 recreation sites, schools, or other infrastructure, that project is
			 categorically excluded from the requirement to prepare an environmental
			 assessment or an environmental impact statement under the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) if the project will
			 otherwise be conducted consistent with the relevant agency or department’s
			 procedures and the applicable land and resource management plan or land use
			 plan.
				(c)Environmental
			 analysis generallyExcept as
			 otherwise provided in this Act, the Secretary concerned shall comply with the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and other
			 applicable laws in planning and conducting an eligible wildfire prevention
			 project.
				(d)Interagency
			 cooperationThe informal
			 consultation requirements of the Endangered Species Act of 1973 (16 U.S.C. 1531
			 et seq.), as codified in section 402.05 of title 50, Code of Federal
			 Regulations shall apply to an eligible wildfire prevention project.
				(e)Effect of
			 complianceCompliance with
			 this section shall be deemed to satisfy the requirements of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4331 et seq.), section 14 of the
			 National Forest Management Act of 1976 (16 U.S.C. 472a), the Endangered Species
			 Act of 1973 (16 U.S.C. 1531 et seq.), and the Multiple-Use Sustained-Yield Act
			 of 1960 (16 U.S.C. 528 et seq.).
				(f)Effect of a
			 wildfire emergency
					(1)Council on
			 environmental qualityThe
			 Secretary concerned, pursuant to section 1506.11 of title 40, Code of Federal
			 Regulations, shall request the Council on Environmental Quality to develop and
			 approve alternative arrangements for the proposed wildfire prevention project
			 if—
						(A)the county in which the proposed eligible
			 wildfire prevention project is to be carried out declares a state of emergency
			 because of wildfire or the threat of wildfire in consultation with the State
			 Forester or equivalent State official of the State containing the county;
			 and
						(B)a categorical exclusion is unavailable for
			 a proposed eligible wildfire prevention project.
						(2)Mandatory
			 informationWhen requesting alternative arrangements under
			 paragraph (1), the Secretary concerned shall transmit to the Council on
			 Environmental Quality the following information:
						(A)A description of
			 the proposed eligible project.
						(B)The condition of forest fuels within or
			 near the proposed eligible wildfire prevention project.
						(C)The threat to
			 public safety, welfare, infrastructure, watersheds, wildlife habitat, or other
			 vital assets due to the accumulation of forest fuels and the associated risk of
			 extreme fire that the proposed eligible project is to relieve.
						(D)The degree to
			 which delaying the implementation of the proposed eligible project will
			 increase the risk of serious harm to public safety, welfare, infrastructure,
			 watersheds, wildlife habitat, or other vital assets due to the accumulation of
			 forest fuels and the associated risk of extreme fire.
						(E)Any other
			 information the Secretary concerned determines relevant.
						(3)Deadline for
			 alternative arrangements
						(A)DeadlineNot later than 15 days after receipt of a
			 request under paragraph (1) for approval of alternative arrangements for a
			 proposed eligible wildfire prevention project, the Council on Environmental
			 Quality shall submit to the Secretary concerned the alternative arrangements
			 under which the Secretary may proceed immediately and to completion of the
			 proposed wildfire prevention project.
						(B)Failure to
			 complyIf the Council on
			 Environmental Quality fails to comply with the deadline in subparagraph (A),
			 the Secretary concerned shall proceed immediately and to completion of the
			 proposed eligible wildfire prevention project notwithstanding any other
			 provision of law, including the National Environmental Policy Act of 1969 (42
			 U.S.C. 4321 et seq.) and the National Forest Management Act (16 U.S.C. 1601 et
			 seq.).
						(4)Administrative
			 and judicial reviewActions under this subsection shall not be
			 subject to—
						(A)the notice,
			 comment, and appeal requirements of section 322 of Public Law 102–381 (the
			 Appeals Reform Act; 16 U.S.C. 1612 note); and
						(B)judicial review by
			 any court of the United States.
						204.Administrative
			 and judicial review
				(a)Administrative
			 reviewAdministrative review
			 of an eligible wildfire prevention project shall occur in accordance with the
			 special administrative review process established under section 105 of the
			 Healthy Forests Restoration Act of 2003 (16 U.S.C. 6515).
				(b)Judicial
			 reviewJudicial review of an
			 eligible wildfire prevention project shall occur in accordance with section 106
			 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6516).
				
